CARPENTER, J.
This action was brought by Joseph Laidler against Carl G. Wagner to recover for necessary expenses that he was put to because of injuries sustained by his minor son, William Laidler.
The action of William Laidler, p. a., against Carl G. Wagner is numbered 82254.
The jury in this case returned a verdict for the plaintiff in the sum of $500 and the matter is now before this Court upon defendant’s motion for a new trial.
Substantial justice having been done in this case, the motion for a new trial is denied.